DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 2-18 is/are currently pending and considered below.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:
claim 2, line 3, “within a surgical site the first jaw” should read “within a surgical site, the first jaw” (comma added)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US 2012/0248167 A1) in view of Beardsley (US 8,136,711 B2).
Regarding claim 2, Flanagan discloses a method comprising:
receiving user input at an input control device (36, Fig. 2 and para. 51) to cause a first movement of a first jaw (72, Fig. 6A) toward a first location at a first side of a tissue structure within a surgical site (para. 50), the first jaw including a proximal end portion (proximal end portion near 74) and a distal end portion (distal end portion opposite proximal end portion); and
using a display system (32, 34 and 60) to display one or more images of the surgical site to indicate to the user whether the first jaw reached a second side of the tissue structure without contacting the tissue structure (the displays 32 and 34 show the position of the surgical stapler at all time, thereby showing when the first jaw reaches the second side of the tissue structure without contacting the tissue structure, prior to clamping; see para. 50-51).

Flanagan does not disclose the distal end portion of the first jaw having a flexible guide secured thereto, the flexible guide having an extended shape and including a base portion coupled to a distal end portion of the first jaw and a tip portion distally spaced apart from the distal end portion of the first jaw; and
in response to the tip portion contacting the tissue structure during the first movement, the flexible guide changing to a bended shape by increasingly bending with decreasing distance between the first jaw and the tissue structure, during the first movement.

However, Beardsley discloses that it is well known in the surgical stapler art the distal end portion of the first jaw having a flexible guide (100, Fig. 1) secured thereto, the flexible guide having an extended shape (extended shape thereof) and including a base portion (102, Figs. 1 and 8-9) coupled to a distal end portion of the first jaw (distal end of 28, Figs. 8-9; see also Figs. 18-19) and a tip portion distally spaced apart from the distal end portion of the first jaw (Figs. 8-9); and
in response to the tip portion contacting the tissue structure during the first movement, the flexible guide changing to a bended shape by increasingly bending with decreasing distance between the first jaw and the tissue structure, during the first movement (“For example, the flexible member(s) may be attached to the introducer member 100 such that proximal retraction of the flexible member(s) causes bending or flexing of the introducer member 100 at a predetermined location, thereby allowing the clinician to selectively reconfigure the introducer member 100, and effectively steer the introducer member 100 between the target tissue "T" (FIG. 10) and the collateral tissue "C"” (see col. 10 lines 23-40)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the first jaw, as disclosed by Flanagan, to include a flexible guide that bends during operation, as taught by Beardsley, with the motivation to allow better navigation by the clinician to position the jaws around the target tissue.

Regarding claim 3, modified Flanagan discloses the method of claim 2, wherein display system indicates to the user that the flexible guide reached the second side of the tissue structure without contacting the tissue structure by displaying one or more images showing the tip portion at the second side of the tissue structure (Flanagan, para. 50-51).
Regarding claim 4, modified Flanagan discloses the method of claim 2 further including: 
in response to the display system indicating to the user that the flexible guide reached the second side of the tissue structure without contacting the tissue structure, receiving user input at an input control device to cause a second jaw (Flanagan 72), pivotally mounted at a pivot axis (near 82, Fig. 6A) at the proximal end portion of the first jaw, to rotate about the pivot axis to capture the tissue structure between the first jaw and the second jaw (“Tool assembly 26 includes end effector 25, the end effector having jaws for clamping the tissue and a mechanism for firing a staple through the clamped tissue… As the acceptable range of drive parameters may vary with the displacement, position, or velocity of the actuator or the mechanism effecting movement of the end effector, the Processor 27 may also receive displacement data as to the displacement of the actuator or the end effector mechanism during clamping and/or firing such that Processor 27 compares the monitored drive parameters against a range of acceptable drive parameters for any given displacement, position, or velocity,” para 50).
Regarding claim 5, modified Flanagan discloses the method of claim 4 further including: injecting staples to the tissue structure captured between the first jaw and the second jaw (Flanagan para 54).
Regarding claim 6, modified Flanagan discloses the method of claim 4 further including: injecting staples from the second jaw to the tissue structure captured between the first jaw and the second jaw (Flanagan para 54).
Regarding claim 7, modified Flanagan discloses the method of claim 2 further including: using an endoscope to capture the one or more images of the surgical site, after the tip portion reaches the first location at the first side of the tissue structure during the first movement (Flanagan para. 56).
Regarding claim 8, modified Flanagan discloses the method of claim 7 further including: using the endoscope to capture one or more images of the surgical site before the tip portion reaches the first location at the first side of the tissue structure during the first movement (Flanagan para 54); and
using the display system to display the captured one or more images of the surgical site before the tip portion reaches the first location at the first side of the tissue structure during the first movement (Flanagan para 51, note that all processes of the surgical procedure is being captured by the endoscope and the display system, thereby capturing images during the first movement).
Regarding claim 9, modified Flanagan discloses the method of claim 2, wherein the first movement is in a direction parallel to a longitudinal central axis of the first jaw (moving the stapler to the target tissue), the longitudinal central axis extending between the proximal end portion of the first jaw and the distal end portion of the first jaw (longitudinal central axis therebetween).
Regarding claim 10, modified Flanagan discloses the method of claim 2, in response to the base portion of the guide contacting the tissue structure, the flexible guide stops increasingly bending toward the proximal end portion of the first jaw with decreasing distance between the first jaw and the tissue structure (inherent movement in view of Beardsley’s 100, as the base of the flexible guide would not bend due to the attached tip of the first jaw).
Regarding claim 11, modified Flanagan discloses the method of claim 2, wherein the flexible guide having a curved extended shape (Beardsley 100, see Fig. 1.)
Regarding claim 12, modified Flanagan discloses the method of claim 2, wherein in response to the tip portion contacting the tissue structure during the first movement, the flexible guide changing to the bended shape by increasingly bending toward the proximal end portion of the first jaw with decreasing distance between the first jaw and the tissue structure, during the first movement (obvious in view of Beardsley as when flexible guide touches the tissue structure, it would bend and causes a decrease in distance between the first jaw and the tissue structure).
Regarding claim 13, modified Flanagan discloses the method of claim 2 further including: 
in response to the tip portion contacting the tissue structure during the first movement, receiving user input at an input control device to cause a second movement of the first jaw parallel to the longitudinal central axis of the first jaw away from the first location at the first side of a tissue structure within the surgical site (removal of the first jaw, Flanagan);
in response to the second movement, the tip portion unbending to return to the extended shape (inherent in view of Beardsley as less pressure is being put on the flexible guide 100);
receiving user input at an input control device to cause a third movement of a first jaw toward a second location at the first side of a tissue structure within the surgical site (re-insertion of the surgical stapler around the tissue, Flanagan);
in response to the tip portion contacting the tissue structure during the third movement, the flexible guide changing to a bended shape by increasingly bending with decreasing distance between the first jaw and the tissue structure, during the movement of the first jaw toward the second location at the first side of the tissue structure (“For example, the flexible member(s) may be attached to the introducer member 100 such that proximal retraction of the flexible member(s) causes bending or flexing of the introducer member 100 at a predetermined location, thereby allowing the clinician to selectively reconfigure the introducer member 100, and effectively steer the introducer member 100 between the target tissue "T" (FIG. 10) and the collateral tissue "C"” (see Beardsley col. 10 lines 23-40)); and
using the display system to display one or more images of the surgical site to indicate to the user whether the flexible guide reached the second side of the tissue structure without contacting the tissue structure (Flanagan, the displays 32 and 34 show the position of the surgical stapler at all time, thereby showing when the first jaw reaches the second side of the tissue structure without contacting the tissue structure, prior to clamping; see para. 50-51).
Regarding claim 14, modified Flanagan discloses the method of claim 13, in response to the display system indicating to the user that the flexible guide reached the second side of the tissue structure without contacting the tissue structure, receiving user input at an input control device to cause a second jaw (Flanagan 72), pivotally mounted at a pivot axis (near 82, Fig. 6A)  at the proximal end portion of the first jaw, to rotate about the pivot axis to capture the tissue structure between the first jaw and the second jaw (“Tool assembly 26 includes end effector 25, the end effector having jaws for clamping the tissue and a mechanism for firing a staple through the clamped tissue… As the acceptable range of drive parameters may vary with the displacement, position, or velocity of the actuator or the mechanism effecting movement of the end effector, the Processor 27 may also receive displacement data as to the displacement of the actuator or the end effector mechanism during clamping and/or firing such that Processor 27 compares the monitored drive parameters against a range of acceptable drive parameters for any given displacement, position, or velocity,” para 50).
Regarding claim 15, modified Flanagan discloses the method of claim 13 further including: using an endoscope to capture the one or more images of the surgical site, after the tip portion reaches the second location at the first side of the tissue structure during the third movement (Flanagan para. 56).
Regarding claim 16, modified Flanagan discloses the method of claim 15 further including: 
using the endoscope to capture one or more images of the surgical site before the tip portion reaches the second location at the first side of the tissue structure during the third movement (Flanagan para 54); and
using the display system to display the one or more captured images of the surgical site before the tip portion reaches the second location at the first side of the tissue structure during the third movement (Flanagan para 51, note that all processes of the surgical procedure is being captured by the endoscope and the display system, thereby capturing images during the first movement).
Regarding claim 17, modified Flanagan discloses the method of claim 13, wherein the third movement is in a direction parallel to a longitudinal central axis of the first jaw.
Regarding claim 18, modified Flanagan discloses the method of claim 13, in response to the base portion of the guide contacting the tissue structure, the flexible guide stops increasingly bending toward the proximal end portion of the first jaw with decreasing distance between the first jaw and the tissue structure (obvious in view of Beardsley as when flexible guide touches the tissue structure, it would bend and causes a decrease in distance between the first jaw and the tissue structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731